Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2017/0045678).
Regarding claim 1, Hsu et al. (figure 1) discloses a display device comprising: a display panel;
an inner plate (120) including a rear support portion on which a rear surface of the display panel is disposed, an edge support portion which is bent upwardly at an edge portion of the rear support portion such that the edge support portion is spaced apart from an edge portion of the display panel, and an engaging end portion (120a) which is bent at and extends from an edge portion of the edge support portion; and 
a bottom cover (110) including a plate support portion on which a rear surface of the rear support portion is disposed, and a side support portion (portion connecting 110a and 112) which is bent upwardly at an edge portion of the plate support portion such that the engaging end portion is coupled to the side support portion, 
wherein the inner plate (120) further includes a curved edge portion (128) that is bent at the engaging end portion and disposed between the engaging end portion and the side support portion, and the bottom cover (110) further includes a fixing edge portion (112) that is bent at the side support portion to surround the curved edge portion (128) such that the curved edge portion is inserted into the fixing edge portion (112), wherein the curved edge portion of the inner plate and the fixing edge portion of the bottom cover are coupled together, and the curved edge portion of the inner plate is disposed between the fixing edge portion and the side support portion of the bottom cover, 
wherein the curved edge portion (128) of the inner plate is disposed to be parallel with the engaging end portion (120a) of the inner plate and engaged with the fixed edge portion and the side support portion (120) of the bottom cover vertically and horizontally, 
wherein the inner plate and the bottom cover (110 and 120) are formed in a double layer structure in which a space is provided between a bending portion from the edge support portion (122) to the engaging end portion (120a) and a bending portion from the side support portion (portion connecting 110a and 112) to the fixing edge portion (112), and 
wherein the side support portion extends to a height to correspond to the edge portion of the display panel.
Allowable Subject Matter
Claims 1-3, 8, and 19 are allowed.
The following is an examiner's statement of reasons for allowance:
The specific limitations of " wherein the curved edge potion is perpendicular to extended directions of a longest length of the plate support portion of the bottom cover, and wherein the edge support portion and the engaging end portion are connected by a bending portion having a curvature that is protruded beyond the display" in the combination as claimed in claim 1 are not provided nor made obvious by the prior art of record. Claim 1 would therefore be allowed. Being depending on claim 1, claims 2-3, 8, and 19 would also be allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.